DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wurn (US 7,926,384).
Wurn discloses a pedal for a vehicle, the pedal comprising: a support (32), a pedal arm (22) mounted to said support (32) and pivotable around a solid pivot axis (34) for said pedal arm (22) between an idle position and a maximum deflection position of said pedal arm (22), an upper portion of said pedal arm (22) including a friction surface (42), a rocker (44) mounted to said support (32) and pivotable around a solid pivot axis (60A and 60B) for said rocker (44), wherein said rocker (44) comprises a central part (110) pivotably mounted to said support (32) and a first rocker arm (arm part of surface 114) and a second rocker arm (arm part of surface 112), which are located on opposite sides of said central part (110), said second rocker arm (arm part of surface 112) including a friction section (70), a return spring (46) for forcing said pedal arm (22) into a direction of said idle position of said pedal arm (22), wherein a lower portion of said 
Re claim 2, a transition of said pedal arm (22) from said first section to said second section of said actuating path is accompanied by a steady transition of said external actuating force from continuously and steadily increasing to continuously and steadily decreasing (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim see MPEP 2114).

Re claim 4, said second rocker arm (arm part of surface 112) substantially encompasses said mounting end (26) of said pedal arm (22) and said first rocker arm (arm part of surface 114) is extended in an area of said pedal arm (22), which is following said mounting end (26).
Re claim 5, said first rocker arm (arm part of surface 114) is longer than said second rocker arm (arm part of surface 112).
Re claim 6, said solid pivot axis (60A and 60B) for said rocker (44) is positioned between said return spring (46) and said solid pivot axis (34) for said pedal arm (22).
Re claim 8, said friction section (70) of said second rocker arm (arm part of surface 112) or said friction surface of said pedal arm is built as a slide guide with a predefined contour (see Fig 4) for a corresponding sliding part (42), namely said friction surface (42) or said friction section (70).
Re claim 9, said friction section (70) of said second rocker arm (arm part of surface 112) and said friction surface (42) of said pedal arm (22) are built as wedge-shaped parts corresponding to each other (see Fig 4).
Re claim 10, said return spring (46) is a single helical spring or a double helical spring (46A, 46B).
Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US 2007/0137400).
Campbell discloses a pedal for a vehicle, the pedal comprising: a support (32), a pedal arm (22) mounted to said support (82) and pivotable around a solid pivot axis (34) for said pedal arm (22) between an idle position and a maximum deflection position of said pedal arm (22), an upper portion of said pedal arm (22) including a friction surface (42), a rocker (44) mounted to said support (32) and pivotable around a solid pivot axis (60A and 60B) for said rocker (44), wherein said rocker (44) comprises a central part (110) pivotably mounted to said support (32) and a first rocker arm (unnumbered part which extends from 110 to 233, see Fig 8) and a second rocker arm (unnumbered part which extends from 110 to 234, see Fig 8), which are located on opposite sides of said central part (110), said second rocker arm (unnumbered part which extends from 110 to 234, see Fig 8) including a friction section (70), a return spring (46) for forcing said pedal arm (22) into a direction of said idle position of said pedal arm (22), wherein a lower portion of said pedal arm (24) and said first rocker arm (unnumbered part which extends from 110 to 233, see Fig 8) are linked by said return spring (46) in a power transmitting manner (see Fig 7), wherein said friction section (70) of said second rocker arm (unnumbered part which extends from 110 to 234, see Fig 8) is pressed against  said friction surface (42) of said pedal arm (22), when said pedal arm (22) is forced via an external actuating force into a direction of said maximum deflection position of said pedal arm (22), wherein both said first rocker arm (unnumbered arm part which extends from 110 to 233, see Fig 8) and said second rock arm (unnumbered arm part which extends from 110 to 234, see Fig 8) abut said pedal arm (22) when said pedal arm (22) is in said idle position (see Fig 7), and wherein said external actuating force necessary to transfer said pedal arm from said idle position to said maximum deflection position along an actuating path is continuously and steadily increasing in a first section of said actuating path and is continuously and steadily decreasing in a second section of said actuating path, until a predefined deflection position is reached (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim see MPEP 2114).
Re claim 2, a transition of said pedal arm (22) from said first section to said second section of said actuating path is accompanied by a steady transition of said external actuating force from continuously and steadily increasing to continuously and steadily decreasing (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim see MPEP 2114).
Re claim 3, said rocker (44) encompasses a mounting end (26) of said pedal arm (22) being pivotable mounted to said solid pivot axis (34) for said pedal arm (22), at least partly (see Fig 3).
Re claim 4, said second rocker arm (unnumbered part which extends from 110 to 234, see Fig 8) substantially encompasses said mounting end (29) of said pedal arm (22) and said first rocker arm (unnumbered part which extends from 110 to 233, see Fig 8) is extended in an area of said pedal arm (22), which is following said mounting end (29).
Re claim 6, said solid pivot axis (60A and 60B) for said rocker (44) is positioned between said return spring (46) and said solid pivot axis (34) for said pedal arm (22).
Re claim 7, said second rocker arm (unnumbered part which extends from 110 to 234, see Fig 8) is longer than said first rocker arm (unnumbered part which extends from 110 to 233, see Fig 8).
Re claim 8, said friction section (70) of said second rocker arm (unnumbered part which extends from 110 to 233, see Fig 8) or said friction surface of said pedal arm is built as a slide guide with a predefined contour (see Fig 4) for a corresponding sliding part (42), namely said friction surface (42) or said friction section (70).
Re claim 9, said friction section (70) of said second rocker arm (unnumbered part which extends from 110 to 234, see Fig 8) and said friction surface (42) of said pedal arm (22) are built as wedge-shaped parts corresponding to each other (see Fig 6).
Re claim 10, said return spring (46) is a single helical spring or a double helical spring (46A, 46B).
Response to Arguments
	Some further comments regarding the applicant’s remarks are deemed appropriate.
	The applicant argues the first rocker arm and the second rocker arm of the Wurn reference fails to meet the limitations of the claims because it fails to disclose the limitation “wherein both said first rocker arm and said second rock arm abut said pedal arm when said pedal arm is in said idle position.”  Figures 3 and 4 of the Wurn reference shows the first rocker arm (arm part of surface 114) and said second rock arm (arm part of surface 112) abut said pedal arm (22) when said pedal arm (22) is in said idle position (uncompressed spring 46).  The friction surface (70) abuts the second rock arm (arm part of surface 112) and the spring (46) abuts the first rock arm (arm part of surface 114).  Figures 1, 3, and 5 of the applicant’s drawing each show the friction surface (4.1.1) abutting the second rock arm (8.3) and the spring (12) abutting the first rock arm (8.2).  
The applicant also argues the first rocker arm and the second rocker arm of the Campbell reference fails to meet the limitations of the claims because it fails to disclose the limitation “wherein both said first rocker arm and said second rock arm abut said pedal arm when said pedal arm is in said idle position.”  The Campbell reference discloses the first rocker arm (unnumbered arm part which extends from 110 to 233, see Fig 8) and the second rock arm (unnumbered arm part which extends from 110 to 234, see Fig 8) abut the pedal arm (22) when the pedal arm (22) is in the idle position (see Fig 7), and therefore meets the limitations of the claim.
	Applicant’s remarks have been accorded due consideration, however, they are not deemed fully persuasive  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656